Cooley, C. J.
Complainant is owner of a note given by James E. Annin, June 2, 1873, and due in one year from date. Annin died August 14, 1876, leaving his wife, the defendant Alida, surviving him. No administration has ever been had upon his estate, and it is said he left no property except the note hereinafter mentioned. In 1874 James E. Annin conveyed his real estate to Thomas Shekel, an uncle, *231and in 1875 Shekel gave a note payable to Annin, or in case of his death to his wife, for a sum then remaining unpaid of the purchase money. Shekel died in 1881 and Alida Annin presented the note as a claim against his estate, and it was duly allowed in her favor.
The present suit is a suit in equity to reach this allowance and have it applied in satisfaction of complainant’s note. Complainant claims that the allowance in favor of Mrs. Annin is assets of her husband’s estate, and therefore in equity a fund for the satisfaction of complainant’s note, and in his bill he prayed that it be applied to that object so far as necessary. The bill was filed in March, 1881. The defendants demurred but the demurrer was overruled, and the case was afterwards heard upon pleadings and proofs.
The circuit court entered a decree in accordance with the prayer of the bill, and the defendants appeal.
We do not see how this decree can be sustained. Creditors of a deceased person are to enforce their claims against his estate through proceedings in the probate court, and the statute makes ample provision for the purpose. If other parties interested fail to takeout letters of administration the creditor himself may do so, and such proceedings will then be taken as will adjust all equities on the principle of relative equality. If the creditors might severally go into equity for the enforcement of their demands, the purpose of the Statute of Distributions would be defeated, and estates might be eaten up in litigation. It may be that in this case complainant is the. only creditor, and the allowance which it is sought to reach the only asset; but the way to ascertain who are interested and what the assets are, is to take the statutory proceedings. Of those proceedings .all concerned, when the proper publication is had, must take notice ; but nobody is a party or bound to take notice of this suit except the parties named in it, and nobody else would be concluded by the decree. It might happen, therefore, notwithstanding the decree in this suit, that other claimants would appear, with a. right to share in the assets equal to that of the complainant. *232But the statute intends that in a single proceeding all these matters shall be adjusted.
The decree must be reversed and the bill dismissed.
The other Justices concurred.